Proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority dated February 8, 2006, which, after a hearing, denied the petitioner’s grievance challenging the denial of her request to succeed to the public housing tenancy of her deceased grandmother as a remaining family member.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
*742There is substantial evidence in the record to support the determination of the New York City Housing Authority that the petitioner is not a “remaining family member” (New York City Housing Authority Management Manual, ch VII, § E) and, accordingly, is not entitled to occupancy of the subject public housing apartment (see Matter of Lancaster v Martinez, 298 AD2d 585 [2002]). At the grievance hearing, the petitioner failed to establish that she obtained the project management’s written approval to become a permanent member of the tenant’s household or that she occupied the apartment continuously for a period of one year after obtaining permission, which are necessary conditions to the recognition of the petitioner as a remaining family member (see Matter of McLeon v NYCHA Hope Gardens, 48 AD3d 686 [2008]; Matter of New York City Hous. Auth. Hammel Houses v Newman, 39 AD3d 759 [2007]; Matter of Lancaster v Martinez, 298 AD2d 585 [2002]). Dillon, J.P., Angiolillo, Dickerson and Eng, JJ., concur.